


117 S2130 IS: Reinvesting In Shoreline Economies and Ecosystems Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2130
IN THE SENATE OF THE UNITED STATES

June 17, 2021
Mr. Whitehouse (for himself, Mr. Cassidy, Mr. Coons, Mrs. Hyde-Smith, Mr. Kaine, Mr. King, Mr. Schatz, Mrs. Shaheen, Mr. Van Hollen, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To modify the disposition of certain outer Continental Shelf revenues and to open Federal financial sharing to heighten opportunities for renewable energy, and for other purposes.


1.Short titleThis Act may be cited as the Reinvesting In Shoreline Economies and Ecosystems Act of 2021 or the RISEE Act of 2021. 2.National Oceans and Coastal Security Fund; parity in offshore wind revenue sharing (a)Definitions in the National Oceans and Coastal Security ActSection 902 of the National Oceans and Coastal Security Act (16 U.S.C. 7501) is amended—
(1)by striking paragraph (5) and inserting the following:  (5)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).; and
(2)by striking paragraph (7) and inserting the following:   (7)Tidal shorelineThe term tidal shoreline means the length of tidal shoreline or Great Lake shoreline based on the most recently available data from or accepted by the Office of Coast Survey of the National Oceanic and Atmospheric Administration..
(b)National Oceans and Coastal Security FundSection 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503) is amended— (1)in subsection (a), by inserting and manage after establish;
(2)in subsection (b), by striking paragraph (1) and inserting the following:   (1)In generalThe Fund shall consist of such amounts as— 
(A)are deposited in the Fund under section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432);  (B)are deposited in the Fund under subparagraph (C)(ii)(I)(bb) of section 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)); and
(C)are appropriated or otherwise made available for the Fund.;  (3)by striking subsection (d) and inserting the following:

(d)Expenditure
(1)$34,000,000 or lessIf $34,000,000 or less is deposited in, or appropriated or otherwise made available for, the Fund for a fiscal year, in that fiscal year—  (A)not more than 5 percent of such amounts may be used by the Administrator and the Foundation for administrative expenses to carry out this title; and
(B)any remaining amounts shall be used only for the award of grants under section 906(c).  (2)More than $34,000,000If more than $34,000,000 is deposited in, or appropriated or otherwise made available for, the Fund for a fiscal year, in that fiscal year— 
(A)not more than 5 percent of such amounts may be used by the Administrator and the Foundation for administrative expenses to carry out this title; (B)not less than $34,000,000 shall be used for the award of grants under section 906(c); and
(C)of any amounts exceeding $34,000,000— (i)not more than 75 percent may be used for the award of grants under section 906(b); and
(ii)not more than 20 percent may be used for the award of grants under section 906(c).  (3)Division of amounts for administrative expensesThe amounts referred to in paragraphs (1)(A) and (2)(A) shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation.; and
(4)in subsection (e)(2), by striking section 906(a)(1) and inserting section 906(a). (c)Eligible uses of amounts in the National Oceans and Coastal Security FundSection 905 of the National Oceans and Coastal Security Act (16 U.S.C. 7504) is amended to read as follows: 

905.Eligible uses
(a)In generalAmounts in the Fund may be allocated by the Administrator under section 906(b) and the Foundation, in consultation with the Administrator, under section 906(c) to support programs and activities intended to improve understanding and use of ocean and coastal resources and coastal infrastructure. (b)Programs and activitiesThe programs and activities referred to in subsection (a) may include scientific research related to changing environmental conditions, ocean observing projects, efforts to enhance resiliency of infrastructure and communities (including project planning and design), habitat protection and restoration, monitoring and reducing damage to natural resources and marine life (including birds, marine mammals, and fish), and efforts to support sustainable seafood production carried out by States, local governments, Indian tribes, regional and interstate collaboratives (such as regional ocean partnerships), nongovernmental organizations, public-private partnerships, and academic institutions. 
(c)Prohibition on use of funds for litigation or other purposesNo funds made available under this title may be used— (1)to fund litigation against the Federal Government; or
(2)to fund the creation of national marine monuments, marine protected areas, or marine spatial plans.. (d)Grants under the National Oceans and Coastal Security ActSection 906 of the National Oceans and Coastal Security Act (16 U.S.C. 7505) is amended—
(1)in subsection (a)— (A)by striking paragraph (2); 
(B)by striking (a) Administration of grants.— and all that follows through the following: and inserting the following:   (a)Administration of grantsNot later than 90 days after funds are deposited in the Fund and made available to the Administrator and the Foundation for administrative purposes, the Administrator and the Foundation shall establish the following:;
(C)in subparagraph (A), by striking such subsections and inserting this section;  (D)by striking subparagraph (B) and inserting the following:

(B)Selection procedures and criteria for the awarding of grants under this section that require consultation with the Administrator and the Secretary of the Interior.; (E)in subparagraph (C), by striking clause (ii) and inserting the following:

(ii)under subsection (c) to entities including States, local governments, Indian tribes, regional and interstate col­lab­or­a­tives (such as regional ocean partnerships), nongovernmental organizations, public-private partnerships, and academic institutions.; (F)in subparagraph (D), by striking Performance accountability and monitoring and inserting Performance, accountability, and monitoring; 
(G)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and moving such paragraphs, as so redesignated, 2 ems to the left; and (H)in paragraph (3), as so redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and moving such subparagraphs, as so redesignated, 2 ems to the left; 
(2)by striking subsection (b) and inserting the following:  (b)Grants to coastal States (1)In generalThe Administrator shall award grants to coastal States as follows:
(A)Seventy percent of available amounts shall be allocated equally among coastal States. (B)Fifteen percent of available amounts shall be allocated on the basis of the ratio of tidal shoreline in a coastal State to the tidal shoreline of all coastal States. 
(C)Fifteen percent of available amounts shall be allocated on the basis of the ratio of population density of the coastal counties of a coastal State to the average population density of all coastal counties based on the most recent data available from the Bureau of the Census.  (2)Maximum allocation to StatesNotwithstanding paragraph (1), not more than 5 percent of the total funds distributed under this subsection may be allocated to any single coastal State. Any amount exceeding that limitation shall be redistributed equally among the remaining coastal States.
(3)Optional matching fundsEach entity seeking to receive a grant under this subsection is encouraged, but not required, to demonstrate that funds of any amount are available from non-Federal sources to supplement the amount of the grant.; and (3)in subsection (c)—
(A)in paragraph (1), by striking The Administrator and the Foundation and inserting The Foundation, in consultation with the Administrator,; and (B)by adding at the end the following: 

(3)Exclusion of funds from limitationThe amount of a grant awarded under this subsection shall not count toward the limitation under subsection (b)(2) on funding to coastal States through grants awarded under subsection (b). . (e)Annual report on operation of the National Oceans and Coastal Security FundSection 907(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7506(a)) is amended by striking Subject to and all that follows through the Foundation and inserting the following: Not later than 60 days after the end of each fiscal year, the Administrator and the Foundation.
(f)Repeal of authorization of appropriations for fiscal years 2017, 2018, and 2019Section 908 of the National Oceans and Coastal Security Act (16 U.S.C. 7507) is repealed.  (g)Parity in offshore wind revenue sharingSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended—
(1)in subparagraph (A), by striking (A) The Secretary and inserting the following:  (A)In generalSubject to subparagraphs (B) and (C), the Secretary;
(2)in subparagraph (B), by striking (B) The Secretary and inserting the following:  (B)Disposition of revenues for projects located within 3 nautical miles seaward of State submerged landThe Secretary; and
(3)by adding at the end the following:  (C)Disposition of revenues for offshore wind projects in certain areas (i)DefinitionsIn this subparagraph:
(I)Covered offshore wind projectThe term covered offshore wind project means a wind-powered electric generation project in a wind energy area on the outer Continental Shelf that is not wholly or partially located within an area subject to subparagraph (B). (II)Eligible stateThe term eligible State means a State a point on the coastline of which is located within 75 miles of the geographic center of the covered offshore wind project.
(ii)Requirement
(I)In generalOf the operating fees, rentals, bonuses, royalties, and other payments that are paid to the Secretary under subparagraph (A) from covered offshore wind projects— (aa)12.5 percent shall be deposited in the Treasury and credited to miscellaneous receipts;
(bb)37.5 percent shall be deposited in the National Oceans and Coastal Security Fund established under section 904(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7503(a)); and (cc)50 percent shall be deposited in a special account in the Treasury, from which the Secretary, subject to subclause (II), shall disburse to each eligible State an amount (based on a formula established by the Secretary of the Interior by rulemaking not later than 180 days after the date of enactment of the Reinvesting In Shoreline Economies and Ecosystems Act of 2021) that is inversely proportional to the respective distances between—
(AA)the point on the coastline of each eligible State that is closest to the geographic center of the applicable leased tract; and (BB)the geographic center of the leased tract.
(II)Minimum allocationThe amount allocated to an eligible State each fiscal year under item (cc) of subclause (I) shall be at least 10 percent of the amounts available under that item. (iii)TimingThe amounts required to be deposited under item (cc) of clause (ii)(I) for the applicable fiscal year shall be made available in accordance with that item during the fiscal year immediately following the applicable fiscal year.
(iv)Authorized uses
(I)In generalSubject to subclause (II), each State shall use all amounts received under clause (ii)(I)(cc) in accordance with all applicable Federal and State laws, only for 1 or more of the following purposes: (aa)Projects and activities for the purposes of coastal protection, including conservation, coastal restoration, hurricane protection, and infrastructure directly affected by coastal wetland losses.
(bb)Mitigation of damage to fish, wildlife, or natural resources, including through fisheries science and research. (cc)Implementation of a federally approved marine, coastal, or comprehensive conservation management plan.
(dd)Mitigation of the impact of outer Continental Shelf activities through the funding of onshore infrastructure projects. (ee)Planning assistance and the administrative costs of complying with this section.
(II)LimitationOf the amounts received by a State under clause (ii)(I)(cc), not more than 3 percent shall be used for the purposes described in subclause (I)(ee). (v)AdministrationSubject to clause (vi)(III), amounts made available under clause (ii)(I) shall—
(I)be made available, without further appropriation, in accordance with this paragraph; (II)remain available until expended; and
(III)be in addition to any amount appropriated under any other Act. (vi)Reporting requirement (I)In generalNot later than 180 days after the end of each fiscal year, the Governor of each eligible State that receives amounts under clause (ii)(I)(cc) for the applicable fiscal year shall submit to the Secretary a report that describes the use of the amounts by the eligible State during the period covered by the report.
(II)Public availabilityOn receipt of a report under subclause (I), the Secretary shall make the report available to the public on the website of the Department of the Interior. (III)LimitationIf the Governor of an eligible State that receives amounts under clause (ii)(I)(cc) for the applicable fiscal year fails to submit the report required under subclause (I) by the deadline specified in that subclause, any amounts that would otherwise be provided to the eligible State under clause (ii)(I)(cc) for the succeeding fiscal year shall be deposited in the National Oceans and Coastal Security Fund established under section 904(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7503(a))..
(h)Exemption of certain payments from sequestration
(1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following: Payments to States pursuant to subparagraph (C)(ii)(I)(cc) of section 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)).. (2)ApplicabilityThe amendment made by this subsection shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 
3.Gulf of Mexico outer Continental Shelf revenues
(a)Definition of qualified outer Continental Shelf revenuesSection 102(9)(A) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended— (1)in clause (i)(II), by striking and after the semicolon; and
(2)by striking clause (ii) and inserting the following:  (ii)with respect to amounts disbursed under subparagraphs (A) and (B) of section 105(a)(2)—
(I)in the case of each of fiscal years 2017 through 2021, all rentals, royalties, bonus bids, and other sums due and payable to the United States received on or after October 1, 2016, from leases entered into on or after December 20, 2006, for— (aa)the 181 Area;
(bb)the 181 South Area; and (cc)the 2002–2007 planning area; and
(II)in the case of fiscal year 2022 and each fiscal year thereafter, all rentals, royalties, bonus bids, and other sums due and payable to the United States received on or after October 1, 2021, from leases entered into on or after October 1, 2000, for— (aa)the 181 Area;
(bb)the 181 South Area; and (cc)the 2002–2007 planning area; and
(iii)with respect to amounts disbursed under section 105(a)(2)(C), in the case of fiscal year 2017 and each fiscal year thereafter, all rentals, royalties, bonus bids, and other sums due and payable to the United States received on or after October 1, 2016, from leases entered into on or after December 20, 2006, for— (I)the 181 Area;
(II)the 181 South Area; and (III)the 2002–2007 planning area..
(b)Disposition of qualified outer Continental Shelf revenues
(1)In generalSection 105(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended— (A)in paragraph (1), by striking 50 and inserting 25; and
(B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking 50 and inserting 75;
(ii)in subparagraph (A)— (I)by striking 75 percent and inserting 2/3; and
(II)by striking and after the semicolon; (iii)in subparagraph (B), by striking 25 percent and inserting 1/6;
(iv)by redesignating subparagraph (B) as subparagraph (C); and (v)by inserting after subparagraph (A) the following:

(B)1/6 to the National Oceans and Coastal Security Fund established under section 904(a) of the National Oceans and Coastal Security Act (16 U.S.C. 7503(a)).. (2)Conforming amendmentSection 200304(b) of title 54, United States Code, is amended, in the matter preceding paragraph (1), by striking 105(a)(2)(B) and inserting 105(a)(2)(C).
(c)Elimination of limitation on amount of distributed qualified outer continental shelf revenuesSection 105(f) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended— (1)in paragraph (1), by striking subparagraphs (A) through (C) and inserting the following:

(A)$500,000,000 for each of fiscal years 2016 through 2019; and (B)$650,000,000 for each of fiscal years 2020 and 2021.;
(2)in paragraph (2), by striking 2055 and inserting 2021; and (3)in paragraph (3), by striking and (B) and inserting , (B), and (C).
(d)Exemption of certain payments from sequestration
(1)In generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:  Payments to States pursuant to section 105(a)(2)(A) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432; 43 U.S.C. 1331 note) (014–5535–0–2–302).. (2)ApplicabilityThe amendment made by this subsection shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act. 

